Citation Nr: 9903353	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative joint disease, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

Service connection is also in effect for chronic prostatitis 
with hypertrophy, evaluated as 20 percent disabling; and 
urethral stricture, for which the rating was recently reduced 
from 10 percent to noncompensably disabling. 

During the course of the current appeal, the RO has denied 
service connection for degenerative arthritis involving 
multiple joints other than the lumbar spine.  

The veteran has not pursued an appeal on either the issue of 
service connection for other than his low back or the 
reduction of the urethral stricture rating, and accordingly, 
neither issue is part of the current appellate review.  

The 40 percent rating currently assigned for the veteran's 
degenerative joint disease of the lumbar spine has been in 
effect since 1965.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
productive of pronounced impairment.  

2.  Degenerative joint disease of the lumbar spine has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


3.  Service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experiences, are sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent for 
lumbar spine degenerative joint disease have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5293 (1998).

2.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for 
lumbar spine degenerative joint disease, 
currently evaluated as 40 percent 
disabling.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 


The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 



(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While numerous decisions and opinions have been rendered in 
this context with specific regard to given, identified joint-
impacted disabilities (i.e., knees), the issue has also been 
raised with regard to back disabilities, more specifically 
the applicability of the concept of considering pain in the 
evaluation, when rating an intervertebral disc syndrome.

In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  

When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  

Furthermore, the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.71a may be inadequate to compensate 
for the average impairment of earning capacity due thereto, 
regardless of the fact that a veteran may have a maximum 
schedular rating under a Code based on limitation of motion.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

The General Counsel specifically stated that since 38 C.F.R. 
§ 4.45(f) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities...it 
also states that the cervical, dorsal, and lumbar vertebrae 
are considered groups of minor joints, and, in particular, 
the "lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions."  



The Opinion also noted that Diagnostic Code 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to intervertebral 
disc syndrome in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc." 

[The Opinion cited Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), which defines "sciatic" as 
"pertaining to or located near the sciatic nerve or vein," 
and "neuropathy" as a "functional disturbance or 
pathological change in the peripheral nervous system."  The 
clinical features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot.  

The Opinion quoted numerous medical authorities with regard 
to the peripheral nervous system, and noted that in addition, 
"sciatica, which refers to pain radiating along the course of 
the sciatic nerve, most often down the buttock and posterior 
aspect of the leg to below the knee, may result in motor 
deficits".  

The Opinion also noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  

It also noted that 38 C.F.R. § 4.14 , states that the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97 (O.G.C. Prec. 23-97), para. 3. 




It was also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  An example was given where a veteran could not be 
rated under DC 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  However, in 
keeping with 38 C.F.R. § 4.7, the disability could be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

It also addressed the applicability of 38 C.F.R. 
§ 3.321(b)(1)when a veteran receives less than the maximum 
rating under DC 5293, even though that rating is the maximum 
schedular rating under a related diagnostic code based upon 
limitation of motion.  

Congress, in authorizing VA to establish a rating schedule, 
authorized consideration in rating decisions of factors 
affecting the individual, where necessary to reflect the true 
measure of disability.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91), para. 5.  Under 38 C.F.R. 3.321(b)(1), the "governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards."  

The General Counsel held that "Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, [pursuant to Johnson case], 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent when slight, 20 percent when moderate, or 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
zero percent is warranted when postoperative cured; a 10 
percent rating is assignable when mild; a 20 percent rating 
is assignable when moderate with recurring attacks; a 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief; and a 60 percent rating is 
assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a; Diagnostic Code 5289.


A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998)

Factual background

A VA Form 21-4138 was submitted in September 1994 by C. Q., 
M.D., to the effect that he had treated the veteran since 
1946.  His early symptoms had been of degenerative arthritis 
involving particularly the back and peripheral joints.  
Symptoms had increased over the years and he had had to limit 
his prior activities as a farmer and later as a veterans' 
service officer to a few hours a week.  He also had been seen 
in the last several years for nonspecific urethritis with 
prostatism, urethral stricture and early impotency.  

Dr. Q. had documented treatments including dilatations, 
medications, etc.  He stated that he had considerably more 
documentation in his files than had been acknowledged by VA 
for these service-connected problems.  He noted that the 
veteran had now become totally disabled for any job due to 
chronic pain, deformities and pain in ambulating.  In 
addition to the service-connected arthritis and genitourinary 
problems, he also had obstructive lung disease, arterial 
occlusive disease and heart disease.  However, the physician 
opined that the service-connected problems alone caused him 
to be unable to work. 

In a VA Form 21-8940, filed by the veteran in September 1994, 
he indicated that he had been born in August 1917, and had 
last worked full time in January 1966 as a farmer although 
his disability had most affected his work in 1978; that since 
then, he had worked for the county commissioner.  He had not 
recently tried to work; he had completed 3 years of high 
school education.

Extensive clinical records over a period of years to late 
1994 were submitted from Dr. Q., showing that in recent 
years, the veteran has been seen for variety of orthopedic 
and genitourinary complaints as well as other disabilities.  

In 1995, Dr. Q. submitted a further statement to the effect 
that the disabilities causing the veteran's unemployment 
included the service-connected severe degenerative joint 
disease of the lumbar spine, cervical spine, shoulders, hip 
and knees; prostatitis, chronic with hypertrophy; urethral 
stricture.  Nonservice-connected problems included chronic 
obstructive pulmonary disease (COPD), asthma and bronchitis, 
arteriosclerotic heart disease and Alzheimer's disease.

On VA orthopedic examination in November 1994, it was noted 
that a really coherent history was difficult to obtain from 
the veteran, and although he was pleasant to deal with, he 
was also irascible and his answers were misleading.  He had 
pains in many joints.  

As for the lower back, the pain had become severe, and at 
night, the veteran wore a steel brace to keep himself 
reasonably comfortable.  He used a cane to get around and 
said that he could hardly do anything as it hurt all over.  
The veteran reported that he had had to retire because of 
this.  He also wore a wrap around the low back lumbosacral 
support typical of those worn today in industrial settings.

On examination, the veteran walked with a cane in his right 
hand, taking small steps.  He had difficulty in removing his 
clothing because of pain and stiffness in his low back and 
hips.  When he turned, he turned his entire body to look at 
one rather than just rotating his neck or head.  

Examination of the cervical spine revealed virtually no range 
of motion (i.e., forward flexion of only 20 degrees, 
extension of about 10-15 degrees, bilateral bending of 10 
degrees, rotation about 35 degrees to each side).  All of 
these motions were accompanied by pain and both audible and 
palpable crepitation.  He had similar severe and widespread 
findings in the thoracic spine with virtually no appreciable 
range of motions and significant pain.

Most importantly for this case, examination of the lumbar 
spine showed forward flexion of only 15 degrees with no 
extension.  Bilateral bending was only 5 degrees to each side 
and perhaps 10 degrees of rotation to each side.  Examination 
was rather difficult to do even in the sitting position 
without having to worry about the veteran's legs.  Motion of 
the low back was described as very limited, and even at that, 
most motion of the spine took place at the hip joints.  The 
examiner stated that essentially his entire spine was rigid.  

X-rays of the lumbar spine showed severe degenerative changes 
throughout with joint space narrowing with bony sclerosis of 
the endplates at the L-4/L-5, L-5/S-1 levels.  Vacuum disc 
phenomenon was seen at the L-4 level.  Hip X-rays were 
negative.

A statement by the veteran's representative in October 1995 
was to the effect that the veteran had not had a full time 
job since 1966 and had only had sedentary employment since 
that time, the last job having ended August 31, 1994 as a 
veterans' service officer for the county. 

On VA examination in May 1997, the veteran complained of 
lumbar back pain which had gotten considerably worse.  He had 
pain in his lumbar spine and numbness and tingling in his 
feet when he walked for any distance.  He was unable to bend 
to do any activities of daily living and said that he was no 
longer able to work including as a farmer.  Examination 
showed limited range of motion of the lumbar spine with 
decreased reflexes distally.  He had no clonus.  He also had 
decreased pulses in his feet.  



X-rays showed degenerative disc changes in the lower lumbar 
spine, specifically diffuse osteopenia, five non-rib bearing 
vertebral elements with a dextroconvexed scoliosis, 
multilevel superior end-plate compressive fractures, 
hypertrophic anterior, lateral osteophyte with end-place 
sclerotic changes and disc height narrowing.  There was a 
right lateral compression of the L-2 vertebral bodies with a 
vacuum phenomena at L-4/L-5 and L-5/S-1.  He also had minimal 
retrolisthesis at L-4 and L-5.
Analysis

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The Board finds that the facts 
relevant to the issues on appeal have been sufficiently 
developed for an equitable disposition thereof, and, 
accordingly, the statutory obligation of VA to assist the 
veteran in the development of his claim has been satisfied in 
accordance with 38 U.S.C.A. § 5107(a).

There are several fairly recent and comprehensive VA 
examination reports for use in comparing the nature of any 
deterioration in the veteran's low back disability.  His 
private clinical treatment records confirm his contention 
that serious and ongoing back pain has been demonstrated as a 
recurrent problem.  

The veteran has clearly identified and consistently 
demonstrated radiation of symptomatology into both lower 
extremities, particularly his toes.  His pain is severe; he 
requires a cane for motility, and is required to wear a steel 
brace plus a wrap around that during the day.  Even with 
those tools, he still has little capacity to move around; and 
his range of motion in virtually any plane is severely 
impaired as cited above.  This is a fairly unequivocal and 
relatively objective report of clinical findings as mandated 
by DeLuca.  


On review of the extensive evidence in the file, the Board 
finds that it is clearly the aggregate of the evidence rather 
than any singular or isolated fact-finding examination which 
provides the most accurate reflection of the day to day 
functioning impairment due to the low back impairment.  And 
while the Board would not diminish the observations of any 
given examiner, it is more productive to utilize all of the 
extensive data in a case such as this, to include opinions of 
more than one physician, as well as objective tests such as 
X-rays, etc., as a package of evidence, and record the nature 
of the every-day impairment rendered rather than selecting 
one or another specific examination report.  

In fact, repeated X-rays and sophisticated testing procedures 
are quite unequivocal, and clearly show evidence of primarily 
severe degenerative disc disease at all levels of the lumbar 
spine.

The veteran has recurrent complaints of daily pain in the 
lumbar spine and numbness and tingling in his feet when he 
walks for any distance.  He is unable to bend to do any 
activities of daily living.  He has measurably decreased 
reflexes distally, no clonus and decreased pulses in his 
feet.  And while the range of motions, as specifically 
identified above, were not totally compromised, they are 
nonetheless significant, and the secondary pain and 
functional limitations associated therewith are clearly of 
great impact.

In rating the veteran's lumbar spine impairment, the Board 
finds that given all of the alternative provisions available, 
there is an adequate and ample basis for rating the low back 
degenerative joint disease under Diagnostic Code 5293, as 
provided for intervertebral disc syndrome.  In this regard, 
and considering the impact of pain and other functional 
losses, there is certainly at least overall severe 
involvement.  Moreover, the distribution of radiating 
symptoms are clearly identified by neurological examiners as 
verifying the sacroiliac nerve distribution and confirm on 
their own that there is adequate basis for finding root 
compression at that area.  






These conclusions are backed-up by clinical findings, the 
Board is constrained from rendering any judgments to the 
contrary absent objective evidentiary compulsion which is 
certainly not present hereunder.  [See Colvin, op. cit.].

Accordingly, the Board concludes that the veteran's current 
lumbosacral disability, rated as intervertebral disc 
syndrome, is frequently greater than severe, and although 
findings are not unequivocal, given the presence of 
pronounced symptoms compatible with sciatic neuropathy and 
neurological findings appropriate to that particular L-5/S-1 
site, with resolution of all doubt in the veteran's favor, 
the veteran's symptoms more nearly approximate the level of 
disablement contemplated in the 60 percent than the currently 
assigned 40 percent rating.  38 C.F.R. § 4.7.

However, while the range of motion is limited there is some 
movement, and thus ankylosis cannot be conceded.  Absent 
ankylosis or vertebral fracture, an evaluation in excess of 
60 percent is not warranted under any viable schedular 
alternatives as cited above.  This takes into account the 
various cited guidelines of 38 C.F.R. Part 4 as designated 
above and referenced in various Court holdings as mandatory 
considerations in such instances.  

Moreover, in view of the fact that the Board has presently 
assigned the maximum schedular evaluation for intervertebral 
disc syndrome under diagnostic code 5293, the Board need not 
evaluate the propriety of assigning a higher evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Similarly, there is no demonstration of such unique 
circumstances to include time off work or hospitalization, 
etc., as to warrant an evaluation in excess of 60 percent 
utilizing the extraschedular criteria of 38 C.F.R. § 3.321.





II.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.   38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his/her education and occupational 
experience by reason of his/her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies). 38 C.F.R. § 
4.16(b).




Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

If the appropriate rating under the pertinent diagnostic code 
of the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).






In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran. 38 C.F.R. § 4.15. 

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a); Van Hoose, at 363. 

If total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

As noted above, in numerous Court cases it has been held that 
the Board is required to assess credibility in all pertinent 
aspects of a case.




Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for a total disability rating for compensation purposes 
based on individual unemployability is, in essence, a claim 
for increased rating which, in general, is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

The Board is satisfied that all relevant facts have been 
properly developed and that there is no further duty to 
assist with respect to the claim.  The claim for individual 
unemployability, in general, is not inextricably intertwined 
with an increased rating claim as an individual 
unemployability claim does not necessarily require a specific 
disability rating for consideration.  Vettese v. Brown, 7 
Vet. App. 31 (1994).  

In the specific issue at hand, the question is (a) whether 
the veteran is unemployable; and (b) are his service-
connected disabilities, in the aggregate responsible 
therefor.  

In that context, the veteran's nonservice-connected 
disabilities are of some measurable impact, particularly the 
now nonservice-connected orthopedic problems involving other 
segments of the spine, etc., but this is not necessarily 
detrimental to his claim with regard to unemployability.  

On the other hand, there is sound and ample basis for finding 
that the veteran is in fact unemployable.

First, the veteran now has a single service-connected 
disability ratable at 60 percent disabling, another at 20 
percent disabling and a third as noncompensably disabling.  
According to the applicable laws and regulations, he fulfills 
objective statutory requirements for a total rating under 38 
C.F.R. §§ 3.340, 4.16(a).  





Further, upon review of the record, the Board also finds that 
there is other substantial evidence supporting a total 
disability rating for compensation purposes based on 
individual unemployability.  The veteran has not worked in 
many years in anything other than marginal jobs, his 
educational attainment is limited to three years of high 
school, and it does not appear that he is a viable candidate 
for gainful employment or successful rehabilitation in view 
of his multiple system disabilities.  

Coupled with the fact that the veteran does meet the 
requisite criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability, and a lack of any competent medical evidence 
showing that he is able to work in spite of his service-
connected disabilities, the Board finds it would be 
unreasonable to conclude that the veteran is capable of 
gainful employment.  In that regard, his private physician of 
more than 50 years has assessed him as being unemployable by 
virtue of the service-connected problems and to a great 
extent, the clinical findings by that physician have been 
confirmed by VA examination.

Since the Board has determined that service-connected 
disabilities have rendered the veteran unemployable for VA 
compensation purpose, the Board need not explore the adequacy 
of the evaluations for his other service-connected 
disabilities not at issue on appeal.

Accordingly, the Board concludes that the record supports a 
grant of a total disability rating for compensation purposes 
based on individual unemployability due to the aggregate 
disablement resulting from the veteran's multiple service-
connected disabilities when evaluated in association with his 
educational attainment, with application of pertinent 
governing criteria.   See Vettese at 35, and 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).



ORDER

Entitlement to an increased evaluation of 60 percent for 
lumbar spine degenerative joint disease is granted, subject 
to the regulations governing the payment of monetary awards.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
H BERNARD LISKA, JR.)


- 21 -
